

114 HR 6027 IH: Puerto Rico Health Insurance Fairness Act of 2016
U.S. House of Representatives
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6027IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2016Mr. Murphy of Florida (for himself and Mr. Pierluisi) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 9010 of the Patient Protection and Affordable Care Act to provide health insurance
			 fairness for Puerto Rico.
	
 1.Short titleThis Act may be cited as the Puerto Rico Health Insurance Fairness Act of 2016. 2.Health insurance tax covered entities (a)Exclusions from covered entity definitionSection 9010(c)(2) of the Patient Protection and Affordable Care Act (Public Law 111–148) is amended—
 (1)in subparagraph (D), by striking the period at the end and inserting , or; and (2)by adding at the end the following new subparagraph:
					
 (E)notwithstanding subsection (h), beginning in 2018, any entity within a jurisdiction that is not receiving premium tax credits and cost-sharing reductions under sections 1401 and 1402 of this Act..
 (b)Corresponding reduction in collectionsSection 9010(e) of the Patient Protection and Affordable Care Act (Public Law 111–148) is amended— (1)by redesignating paragraph (2) as paragraph (3); and
 (2)by adding after paragraph (1) the following:  (2)Adjustments to applicable amountBeginning in 2018, the Secretary shall reduce the applicable amount by a figure equal to the fees that otherwise would have been collected from entities within any jurisdiction that is not receiving premium tax credits and cost-sharing reductions under sections 1401 and 1402 of this Act..
 (c)Effective dateThe amendments made by this Act shall take effect as if included in section 9010 of the Patient Protection and Affordable Care Act (Public Law 111–148).
			